Filed:   November 5, 1998


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 97-7871
                           (CA-97-159-5-21)



ALLEN POWERSTEIN,

                                               Plaintiff - Appellant,

           versus


FEDERAL BUREAU OF PRISONS; M. E. RAY, Warden;
M. RICHER, Associate Warden; KAPUSTA, Camp
Administrator; C. CRAWFORD, Captain; R. MOORE,
Unit Manager; M. CAMPBELL, Unit Manager; J.
TUDOR, Lieutenant; ALSTON, Case Manager, VAN
DIVER, Counselor; THREE UNKNOWN, UNIDENTIFIED
INMATES,

                                              Defendants - Appellees.




                              O R D E R



     The court amends its opinion filed October 7, 1998, as

follows:

     On the cover sheet, section 2, lines 4-5 -- "J. TUDOR, Lieu-

tenant; ALSTON, Case Manager" are added to correct the caption.
                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7871



ALLEN POWERSTEIN,

                                              Plaintiff - Appellant,

          versus

FEDERAL BUREAU OF PRISONS; M. E. RAY, Warden;
M. RICHER, Associate Warden; KAPUSTA, Camp
Administrator; C. CRAWFORD, Captain; R. MOORE,
Unit Manager; M. CAMPBELL, Unit Manager; J.
TUDOR, Lieutenant; ALSTON, Case Manager, VAN
DIVER, Counselor; THREE UNKNOWN, UNIDENTIFIED
INMATES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. William B. Traxler, Jr., District
Judge. (CA-97-159-5-21)


Submitted:   September 22, 1998            Decided:   October 7, 1998


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Powerstein, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.




                                  2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Allen Powerstein appeals the district court’s order denying

relief on his 42 U.S.C.A. S 1983 (West 1994 & Supp. 1998) com-

plaint.* We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Powerstein v. Federal Bureau of Prisons, No. CA-97-

159-5-21 (D.S.C. Dec. 11, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




     *
       Although Powerstein’s claim was filed under S 1983, the
district court properly construed it as one under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971).


                                4